 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     PATRICK BENNETT
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      Case No. 1:19-cr-00026-LJO-SKO
12                     Plaintiff,                    STIPULATION TO CONTINUE; ORDER
13    vs.                                            Date: December 16, 2019
                                                     Time: 8:30 a.m.
14    PATRICK BENNETT,                               Judge: Hon. Lawrence J. O’Neill
15                     Defendant.
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Thomas Newman, counsel for plaintiff, and Assistant
20   Federal Defender Reed Grantham, counsel for defendant Patrick Bennett, that the change of plea
21   hearing currently scheduled for September 30, 2019, at 8:30 a.m. be continued to December 16,
22   2019, at 8:30 a.m.
23          The parties have reached a resolution in this matter. The parties had previously continued
24   this matter prior to Mr. Bennett’s change of plea in order to meet and confer and to engage in
25   discussions relevant for plea and sentencing purposes. On September 25, 2019, the parties were
26   able to meet and discuss this matter. It is anticipated that additional time is needed to further the
27   discussions undertaken on September 25, 2019.
28          Mr. Bennett is currently residing at and actively participating in Teen Challenge
 1   International’s Reedley-based inpatient substance abuse treatment program. Mr. Bennett entered
 2   Teen Challenge’s Reedley program on May 28, 2019, and has excelled in the program. See
 3   Exhibit A – Status Letter from Teen Challenge. Prior to entering Teen Challenge, Mr. Bennett
 4   resided at and completed WestCare’s 90-day short-term inpatient treatment program.
 5           The parties request that the September 30, 2019 hearing be continued so that the parties
 6   can undertake further discussions relevant for plea and sentencing prior to the entry of the
 7   change of plea. The parties request this continuance with the intention of conserving time and
 8   resources for both the parties and the Court. The parties agree that the delay resulting from the
 9   continuance shall be excluded in the interests of justice, including but not limited to, the need for
10   the period of time set forth herein for effective defense preparation, defense investigation, and
11   plea negotiation purposes pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
12
13                                                 Respectfully submitted,
14                                                 McGREGOR W. SCOTT
                                                   United States Attorney
15
16   Date: September 27, 2019                      /s/ Thomas Newman
                                                   THOMAS NEWMAN
17                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
18
19                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
20
21   Date: September 27, 2019                      /s/ Reed Grantham
                                                   REED GRANTHAM
22                                                 Assistant Federal Defender
                                                   Attorney for Defendant
23                                                 PATRICK BENNETT
24
25
26
27

28

     Bennett – Stipulation
     and Proposed Order
                                                       2
 1                                            ORDER
 2           GOOD CAUSE APPEARING, the hearing set for Monday, September 30, 2019 at 8:30
 3   a.m. is continued to Monday, December 16, 2019, at 8:30 a.m.
 4
     IT IS SO ORDERED.
 5
 6       Dated:      September 27, 2019                 /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Bennett – Stipulation
     and Proposed Order
                                                   3
